20-560
     Gao v. Garland
                                                                                  BIA
                                                                             Conroy, IJ
                                                                          A206 069 883
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   RUI LAN GAO,
14            Petitioner,
15
16                    v.                                         20-560
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Joshua Bardavid, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
27                                    Assistant Attorney General; Song
28                                    Park, Acting Assistant Director;
29                                    Sarah L. Martin, Trial Attorney,
1                                   Office of Immigration Litigation,
2                                   United States Department of
3                                   Justice, Washington, DC.
4
5         UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

 9        Petitioner Rui Lan Gao, a native and citizen of the

10   People’s Republic of China, seeks review of a January 15,

11   2020, decision of the BIA affirming a May 8, 2018, decision

12   of an Immigration Judge (“IJ”) denying asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).      In re Rui Lan Gao, No. A206 069 883 (B.I.A. Jan.

15   15, 2020), aff’g No. A206 069 883 (Immig. Ct. N.Y. City May

16   8,   2018).     We   assume   the   parties’   familiarity   with   the

17   underlying facts and procedural history.

18        We review the IJ’s decision as modified by the BIA, i.e.,

19   minus the timeliness finding that the BIA did not reach.            See

20   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

21   Cir. 2005).      The standards of review are well established.

22   See 8 U.S.C. § 1252(b)(4)(B); Hongsheng Leng v. Mukasey, 528

23   F.3d 135, 141 (2d Cir. 2008).           The agency did not err in

24   concluding that Gao failed to satisfy her burden of proving


                                         2
1    a well-founded fear of future persecution in China on account

 2   of her practice of Christianity.

 3         Absent past persecution, an alien may establish asylum

 4   eligibility by demonstrating a well-founded fear of future

 5   persecution.         8 C.F.R.    § 1208.13(b)(2);          Ramsameachire       v.

 6   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).                       To do so, an

 7   applicant must show either a reasonable possibility that she

 8   will be “singled out individually for persecution” or that

 9   the   country   of    removal     has       a   “pattern   or    practice”     of

10   persecuting     similarly        situated        individuals.          8 C.F.R.

11   § 1208.13(b)(2)(iii).       Where an applicant’s claim is based

12   on activities in the United States, the applicant “must make

13   some showing that authorities in h[er] country of nationality

14   are either aware of h[er] activities” or that there is “a

15   reasonable possibility” of them “becom[ing] aware of h[er]

16   activities.”     Hongsheng Leng, 528 F.3d at 143 (internal

17   quotation marks omitted).

18         The   agency    reasonably     concluded        that      Gao   failed   to

19   establish that Chinese officials are aware of, or reasonably

20   may become aware of, her religious practice and persecute her

21   as a result.    See id.         Her testimony regarding what actions

22   she would take to proselytize in China was limited, and her


                                             3
 1   evidence showed that tens of millions of Christians practice

 2   their religion in China.                Further, given that restrictions

 3   on religion vary by region in China, the BIA reasonably noted

 4   that    Gao    did    not     provide     evidence    of    any   incidents     of

 5   persecution         against    Christian      practitioners       in    her   home

 6   province of Fujian.            See Jian Hui Shao v. Mukasey, 546 F.3d

 7   138, 142, 149, 169 (2d Cir. 2008) (finding no error in the

 8   agency’s requirement that an applicant demonstrate a well-

 9   founded fear of persecution specific to his or her local area

10   when    persecutory         acts   vary    according       to   locality);     cf.

11   8 C.F.R. § 1208.13(b)(2)(ii) (“An applicant does not have a

12   well-founded fear of persecution if the applicant could avoid

13   persecution by relocating to another part of the applicant’s

14   country of nationality . . . .”).                 The agency also reasonably

15   concluded that Gao failed to establish a pattern or practice

16   of persecution of similarly situated individuals given that

17   millions       of   Christians     in     China    practice     their   religion

18   without government interference.               In re A-M-, 23 I. & N. Dec.

19   737, 741 (B.I.A. 2005) (recognizing that a pattern or practice

20   of persecution is the “systemic or pervasive” persecution of

21   a group); see also 8 C.F.R. § 1208.13(b)(2)(iii).

22          Gao’s    failure       to   establish      a   well-founded      fear    of


                                               4
1   persecution   was   dispositive       of   asylum,   withholding   of

2   removal, and CAT relief.*     See Paul v. Gonzales, 444 F.3d

3   148, 156–57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe,
9                                 Clerk of Court




    * Contrary to the Government’s contention, Gao’s arguments
    challenge the denial of all forms of relief because the agency
    denied withholding of removal and CAT protection because Gao
    failed to satisfy her burden for asylum.

                                      5